          Case 1:21-cv-01665-LLS Document 4 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHMANNI ANDUZE,
                            Plaintiff,                      21-CV-0519 (LLS)

                    -against-                               21-CV-1665 (LLS)
CITY OF NEW YORK, et al.,                                   ORDER
                            Defendants.

LOUIS L. STANTON, United States District Judge:

       On January 20, 2021, this Court’s Clerk’s Office received Plaintiff’s complaint brought

under 42 U.S.C. § 1983. See Anduze v. City of New York, ECF 1:21-CV-0519, 2. The complaint,

which was typed, was largely unreadable because the ink had run low. The Court therefore

granted Plaintiff leave to file an amended complaint under Fed. R. Civ. P. 8. That order, which

was signed on February 26, 2021, was entered on the docket on March 1, 2021.

       Two days after receiving the first complaint, on January 22, 2021, the Clerk’s Office

received a new submission from Plaintiff, which is a duplicate of the first complaint, but

readable. See Anduze v. City of New York, ECF 1:21-CV-1665, 2.

       Because Plaintiff’s January 22, 2021 complaint is a duplicate of his January 20, 2021

complaint, but complies with Fed. R. Civ. P. 8, the Court directs the Clerk of Court to:

(1) administratively close the action under docket number 21-CV-1665; and (2) file the

complaint, which is currently docketed as ECF No. 2 in the action under docket number 21-CV-

1665, as an amended complaint in the action under docket number 21-CV-0519. Moving

forward, the claims asserted in the 21-CV-1665 action will proceed in the 21-CV-0519 action,

and the Court directs Plaintiff to include only docket number 21-CV-0519 on all future

documents submitted in the 21-CV-0519 action.
            Case 1:21-cv-01665-LLS Document 4 Filed 03/02/21 Page 2 of 2




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Clerk of Court is further directed to: (1) administratively close the action under

docket number 21-CV-1665; and (2) file the complaint, which is currently docketed as ECF No.

2 in the action under docket number 21-CV-1665, as an amended complaint in the action under

docket number 21-CV-0519.

         Finally, the Court directs the Clerk of Court to terminate any motions in this action.

SO ORDERED.

Dated:     March 2, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
